Citation Nr: 0717214	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of right 
parotoid gland adenitis.

2.  Entitlement to service connection for lip scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 until 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision from the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  No competent evidence exists showing that the veteran had 
chronic disability involving the right parotid gland during 
service; parotid gland adenitis was first objectively 
identified in 1982 and was reported to be of several years 
duration. 

2.  There is no competent evidence of a lip scar. 


CONCLUSIONS OF LAW

1.  Chronic disability of the right parotid gland was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A lip scar was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Residuals of Right Parotoid Gland Adenitis

The veteran has argued that he was seen for swelling in the 
area of the right parotid gland on several occasions during 
service and that this was the same disability which 
eventually required surgery after service.  The service 
department has indicated that the veteran's service medical 
records probably perished in a fire at the National Personnel 
Records Center in 1973 and no service medical records or 
Surgeon Generals records are available.  It is indeed 
unfortunate that no service medical records are available and 
the Board recognizes it has a heightened duty to develop the 
case and explain its conclusions.

While the veteran has reported that he had continuing 
problems ever since service, there is no objective evidence 
of disability until the surgery was accomplished in January 
1983.  It must be stressed that this was almost 40 years 
after the veteran's discharge from service with no 
contemporaneous evidence of medical treatment in the 
intervening years.  Moreover, when hospitalized for the 
surgery in 1983, the physician took a detailed medical 
history from the veteran and it was reported that the veteran 
"...has had recurrent acute infections in the right parotid 
gland off and on for several years.  In the last 6 months it 
has become increasingly worse and 


poorly responsive to antibiotic therapy."  This 
contemporaneously recorded history of several years duration 
does not jibe with the presence of a disability for almost 40 
years.  Thus there is a large gap in the record with a lack 
of continuing symptoms following separation from service.  
Moreover, the veteran conceded in his testimony that parotid 
gland infections were never identified during service as 
being responsible for the complaints or symptoms he has 
reported were present during service.  

The Board must note the lapse of many years between the 
veteran's separation from service (1946) and the first 
documented treatment for the claimed disorder (1983).  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, there is no medical evidence of record linking 
the claimed condition to his military service.  The veteran's 
statements alone are insufficient to establish the etiology 
of any right parotid gland adenitis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
 
Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has residuals of the right 
parotoid gland that is related to his active service.  There 
is no doubt to be resolved, and service connection for 
residuals of the right parotoid gland is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Lip Scar

The veteran states that he was hit in the face by a service-
mate's helmet and that he received treatment at the time of 
the injury.  As previously stated, the veteran's 


service medical records perished in a fire at the National 
Personnel Records Center in 1973.  However, there are no 
post-service medical records in the claim's file noting 
treatment or diagnosis of a lip scar.  As previously stated, 
a valid service connection claim requires competent evidence 
of a current disability.  Therefore, the veteran's service 
connection claim for a lip scar cannot be granted because his 
medical records do not note any treatment, complaints, or 
diagnosis of a lip scar.  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  The preponderance of the evidence is 
against a finding that the veteran has a lip scar that is 
related to his active service.  There is no doubt to be 
resolved, and service connection for lip scar is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains 


to the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July 2004, Dec. 2004).  In a February 2007 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes that 
the veteran's service medical records are missing.  However, 
the RO has made all reasonable attempts to locate any 
existing records.  In such circumstances, the Board has a 
heightened duty to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996) (holding also that case law does not 
establish a heightened benefit of the doubt).  

Additionally, a medical examination and opinion is not 
necessary.  Absent a minimal showing by competent evidence 
that a causal connection between any of the claimed disorders 
and military service exists, VA has no duty to obtain a 
medical opinion.  Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim.  For the reasons 
set forth above, and given the facts of this case, no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.




ORDER

Entitlement to service connection for residuals of right 
parotoid gland adenitis is denied.

Entitlement to service connection for lip scar is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


